UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 01-4669
KIMBERLY DENISE POOLE, a/k/a
Kimberly Corbett,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                             (CR-01-70)

                      Submitted: January 31, 2002

                      Decided: February 11, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Benjamin H. White, Jr., United States Attorney, Robert M.
Hamilton, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.
2                      UNITED STATES v. POOLE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Kimberly Denise Poole appeals her twenty-one month sentence for
bank fraud, in violation of 18 U.S.C.A. § 1344 (West 2000). Finding
no reversible error, we affirm.

   On appeal, Poole claims only that the district court erred by deny-
ing her a reduction for acceptance of responsibility pursuant to U.S.
Sentencing Guidelines Manual § 3E1.1 (2000). We review a district
court’s determination as to whether a defendant is entitled to such a
reduction with great deference for clear error. United States v. Nale,
101 F.3d 1000, 1005 (4th Cir. 1996).

   Because there was evidence that Poole failed to appear at her sen-
tencing hearing and moved without notifying her federal probation
officer, in violation of her conditions of release, we cannot conclude
that the district court clearly erred in its determination. A defendant
who pleads guilty and truthfully admits her conduct may still lose the
adjustment through other conduct that is inconsistent with such accep-
tance of responsibility. USSG § 3E1.1, comment. (n.3).

  Accordingly, we affirm Poole’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED